ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                                  )
                                                 )
    IAP World Services, Inc.                      )     ASBCA No. 59771
                                                 )


I
i
    Under Contract No. DAKF04-00-C-0002

    APPEARANCES FOR THE APPELLANT:
                                                  )

                                                         Edward Jackson, Esq.
                                                         James A. Tucker, Esq.
                                                          Jenner & Block LLP
                                                          Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                          Army Chief Trial Attorney
                                                         Evan C. Williams, Esq.
                                                          Trial Attorney

                                    ORDER OF DISMISSAL

          The dispute which is the subject of this appeal having been settled, the appeal is
    hereby dismissed with prejudice.

           Dated: 28 July 2016


                                                      L YNDA:lfSULLIVAN
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals

           I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
    Services Board of Contract Appeals in ASBCA No. 59771, Appeal of IAP World
    Services, Inc., rendered in conformance with the Board's Charter.

          Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals